Citation Nr: 0610609	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-40 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of cervical strain with post-operative C4-5 
laminectomy for the period prior to January 16, 2004, and for 
the period commencing May 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1955 until his retirement from active 
military service in October 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2004 by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On August 4, 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.

In a statement received in June 2005, the veteran's 
representative raised the issue of entitlement to service 
connection for depression as secondary to the veteran's 
service-connected disability of residuals of cervical strain 
with post-operative C4-5 laminectomy.  In his testimony at 
the hearing in August  2005, the veteran attributed his 
history of headaches to his service-connected disability of 
residuals of cervical strain with post-operative C4-5 
laminectomy and thus raised an issue of entitlement to 
service connection for headaches as secondary to residuals of 
cervical strain with post-operative C4-5 laminectomy.  Those 
issues are referred to the RO for appropriate action.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

REMAND

The veteran's service-connected disability of residuals of 
cervical strain with 
post-operative C4-5 laminectomy has been evaluated as 10 
percent disabling from November 1, 1975; 40 percent disabling 
from January 3, 1996; 100 percent disabling from January 16, 
2004, under the provisions of 38 C.F.R. § 4.30 pertaining to 
temporary total ratings for convalescence from surgery; and 
40 percent disabling from May 1, 2004.

The veteran's claim of entitlement to an increased evaluation 
for his service-connected cervical spine disability was 
received on September 18, 2003.  

VA imaging studies of the veteran's cervical spine in April 
1996 had shown disc pathology/degenerative disc disease.  
Although a rating decision by the RO in June 1996 did not re-
characterize the veteran's service-connected disability of 
residuals of cervical strain to include degenerative disc 
disease of the cervical spine, nevertheless, the disability 
was shown as being rated under Diagnostic Codes "5299-5293" 
of VA's schedule for rating disabilities.  Diagnostic Code 
5293 of VA's rating schedule pertains to intervertebral disc 
syndrome, so the RO evidently recognized degenerative disc 
disease of the cervical spine as part and parcel of the 
veteran's service-connected cervical spine disability.  

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  In 
addition, the criteria for evaluating disabilities of the 
spine were revised effective September 26, 2003.  See 68 Fed. 
Reg. 51454-51456 (August 27, 2003).  Therefore, in this case, 
the veteran's cervical spine disability may be rated during 
the appeal period from September 18, 2003, the date of claim 
for increase, to September 26, 2003, under the provisions of 
amended Diagnostic Code 5293, pertaining to intervertebral 
disc syndrome, and under the provisions of Diagnostic Code 
5290, pertaining to limitation of motion of the cervical 
spine.  Commencing September 26, 2003, the veteran's cervical 
spine disability may be rated under the provisions of 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, and under the provisions of Diagnostic Code 5237, 
pertaining to cervical strain.      

VA X-rays of the veteran's cervical spine in December 1975, 
approximately two months after his retirement from active 
military service, were normal, and the rating decision in 
February 1976 which adjudicated the veteran's original 
service connection claim and granted service connection for 
residuals of cervical strain denied entitlement to service 
connection for arthritis of the cervical spine.  Although 
later imaging studies of the veteran's cervical spine have 
shown arthritis, the RO has not expanded the grant of service 
connection for residuals of cervical strain with post-
operative C4-5 laminectomy to include arthritis, so it would 
not be appropriate to rate the veteran's cervical spine 
disability under the former diagnostic codes or the revised 
diagnostic codes pertaining to arthritis.  

Although the veteran's service medical records do not contain 
a finding or diagnosis of neurological disease/deficits as 
associated with residuals of cervical strain, in February 
1975 a service department physician noted on both the 
veteran's report of medical history form and on the report of 
his retirement examination that, "Patient doesn't have true 
shoulder pain, reference is to radiation from pain in neck 
which is due to a pinched nerve, has not interfered with 
activities or caused any loss of duty time, no comp., no seq. 
[no complications, no sequelae]."  The quoted statement by 
the service department physician apparently refers to a 
"pinched nerve" in the veteran's neck (cervical spine).  

A VA physician who conducted a VA spinal cord examination in 
April 1996 recommended that the veteran undergo a further 
evaluation of his cervical spine disability by a 
neurosurgeon, but that was not done, although the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA's duty to assist is breached when VA does not conduct a 
supplemental examination recommended by its own physician.  
See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

After the veteran underwent cervical spine surgery by a 
private neurosurgeon in January 2004, a post-operative 
treatment note in March 2004 stated that the veteran has a 
history of "bilateral ulnar nerve compression" but did not 
state if ulnar nerve compression was thought by the treating 
physician to be related to the veteran's service-connected 
disability of residuals of cervical strain with post-
operative C4-5 laminectomy or to be producing current 
impairment of function of the veteran's upper extremities.  
At the hearing in August 2005, the veteran testified that due 
to left arm and hand symptoms he was unable to perform the 
lifting required by his position as a warehouse manager and 
so had to quit the job.  

Diagnostic Code 5293 as in effect September 23, 2002, until 
September 25, 2003, provided that intervertebral disc 
syndrome might be rated by combining under 38 C.F.R. § 4.25 
(VA's combined ratings table) separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
disability.  The revised criteria for rating disabilities of 
the spine effective September 26, 2003, provide that 
intervertebral disc syndrome, Diagnostic Code 5243, shall be 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that cervical strain, 
Diagnostic Code 5237, shall be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  Note 
(1) to the General Rating Formula for Diseases and Injuries 
of the Spine provides that any associated objective 
neurologic abnormalities shall be evaluated separately under 
the appropriate diagnostic code.  

On the current record in this case, the Board is not able to 
determine whether the veteran has any neurological 
disease/deficits, either of the cervical spine or of the 
upper extremities, which are etiologically related to or a 
part of his service-connected cervical spine disability so 
that the provisions of the rating schedule set forth above 
pertaining to neurological manifestations of intervertebral 
disc syndrome and neurologic abnormalities associated with 
cervical strain should be applied in his case.  On that 
basis, the Board finds that a neurological examination and 
medical opinion by the examining physician are necessary to 
decide this appeal, see 38 C.F.R. § 3.159(c)(4) (2005), and 
the case will be remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to be scheduled for a 
neurological examination of his cervical 
spine and upper extremities by a 
physician with appropriate training and 
expertise.  It is imperative that the 
examiner review the pertinent medical 
records and other documents in the claims 
file.  Any indicated diagnostic studies 
should be performed.  After a clinical 
examination of the veteran, a review of 
the pertinent medical records and other 
documents in the claims file, and review 
of any diagnostic studies of the veteran 
which he or she ordered, the examining 
physician should report whether or not 
the veteran has any neurological 
disease/deficits, either of the cervical 
spine or of the upper extremities, which 
are etiologically related to or a part of 
his service-connected disability of 
residuals of cervical strain with post-
operative C4-5 laminectomy and, if so, 
the nature and extent of any impairment 
of the cervical spine and/or upper 
extremities attributable to such 
neurological disease/deficits.                  

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record, to 
include consideration of the issue of 
whether the veteran's service-connected 
residuals of cervical strain with post-
operative C4-5 laminectomy include 
neurologic manifestations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





